Citation Nr: 0922762	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
pulmonary tuberculosis.

2.  Entitlement to a disability rating in excess of 10 
percent for pes planus with plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




REMAND

The Veteran had active military service from January 1950 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

Pulmonary tuberculosis

In a rating decision dated in January 2005 the RO continued 
the noncompensable disability rating for pulmonary 
tuberculosis.  The Veteran has appealed.  

In December 2004 the Veteran was accorded a compensation and 
pension (C&P) respiratory examination.  During the 
examination the Veteran reported that he is short of breath 
if he walks 150 yards, walks up hill, or if he goes up a long 
flight of stairs.  He stated that when he becomes short of 
breath he gets an ache in the left side of his chest that 
lasts about two weeks and then goes.  He further reported 
that he has not had any treatment for his tuberculosis since 
the 18 months in 1966 to 1967.  A chest x-ray performed three 
months earlier revealed inactive tuberculosis, scarring in 
the right upper lobe, and a deviation of his trachea to the 
right with marked emphysema.  Physical examination revealed 
his lungs to have very poor chest expansion with increased 
anterior-posterior diameter and his diaphragms moved 
approximately half an inch on examination.  Breath sounds 
were distant and no rales or rhonchi were heard.  His trachea 
was deviated to the right on examination.  Impression was 
inactive tuberculosis with emphysema.  The examiner stated 
that it was not likely related to his service and his disease 
in service with emphysema and scarring.  

As the examiner's opinion is less than clear, the examination 
report should have been returned as insufficient.  Due to the 
amount of time that has passed since the VA examination, 
another examination should be scheduled.  
 


Pes planus with plantar warts

In a rating decision dated in January 2005 the RO continued 
the 10 percent disability rating for pes planus with plantar 
warts.  The Veteran has appealed.  He asserts that he has 
difficulty walking and currently sees a podiatrist.  

In December 2004 the Veteran was accorded a C&P miscellaneous 
examination.  He reported that he sees a podiatrist every 
three months who scales the calluses on his feet.  He 
reported no significant pain in his feet.  He stated that he 
did have hammer toes or disfigured toes in the past that were 
operated on.  He walks more than a quarter of a mile with 
stopping that is not due to his feet.  He stated that his 
feet would ache but not swell.  He does not wear orthotics 
and he goes through a pair of shoes every six months, usually 
worn on the inside of the heel.  He denied pain in his feet.  
He walked with an antalgic gait and did not use any assistive 
devices of any kind.  Physical examination revealed an 
outward deviation of his left foot on walking.  His Achilles 
deviated 10 degrees bilaterally and he had pronation of 
modest degree.  He had two nontender plantar warts, one on 
the sole of each foot.  No other tenderness was noted in his 
feet.  His ankles moved inward to 45 degrees, outward 0 to 20 
degrees, dorsiflexion was to 20 degrees, and plantar flexion 
was to 45 degrees on both feet.  His toes could curl to 45 
degrees and extend to 10 degrees on the right.  His toes 
could curl to 10 degrees and extend to 5 degrees on the left.  
His dorsal pedal pulses were present and active.  There were 
no additional range of motion abnormalities with 
consideration of pain, fatigue, coordination, weakness and 
repetition noted.  Impression was pes planus and plantar 
warts on both feet of modest degree which gave him trouble 
when he walked more than a quarter of a mile and his feet 
start to burn.  No other abnormalities were noted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's 
last VA examination was in December 2004, and the Veteran 
reported in the substantive appeal of June 2006 that over the 
past two years his feet had consistently given him problems, 
another VA examination is warranted at this time.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
September 24, 2004.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Bay Pines VAMC dating from September 
24, 2004, to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his inactive pulmonary 
tuberculosis.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The report should 
set forth all current complaints, 
findings and diagnoses relating to the 
Veteran's service-connected pulmonary 
tuberculosis, and provide a rationale 
for all conclusions reached.  If other 
pulmonary conditions are diagnosed, 
such as emphysema, the examiner should 
state what the etiology of the 
condition is and specifically address 
whether it is related to the service-
connected condition.  If emphysema is 
not diagnosed, the examiner should 
reconcile his/her findings with those 
of the 2004 VA examiner.  


3.  The Veteran should be accorded the 
appropriate examination for pes planus 
with plantar warts.  The report of 
examination should include a detailed 
account of all manifestations of pes 
planus with plantar warts found to be 
present.  The examiner should 
specifically address whether there is:   
objective evidence of deformity 
(pronation, abduction, etc.) and, if 
so, the severity thereof; pain on 
manipulation and use; an indication of 
swelling on use; characteristic 
callosities; extreme tenderness of 
plantar surfaces of the feet; marked 
inward displacement and severe spasm 
of the tendo Achilles on manipulation; 
and whether the condition is improved 
by orthopedic shoes or appliances.  
All necessary tests should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.

4.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefits 
sought remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




